REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1, 8 and 16 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose retrieve the panel index information from the memory, wherein the panel index information indicates a number of beams that can be simultaneously transmitted by the UE for the PUCCH signal or the PUSCH signal; generate a message that includes the panel index information; and encode the message for transmission to the UE.
It is noted that the closest prior art, Osawa et al. (US 20200014448, Jan. 9, 2020) shows the antenna panel referred to as an antenna port group applied to reception and/or measurement of the UL and DL signal by the UE be notified from a radio base station to the UE, when notifying the UE of information related to an index of the port/panel, the base station can notify the information by using higher layer signaling.
It is noted that the closest prior art, ZHANG (US 20140376562 Dec.25, 2014) shows the routing generation apparatus for implementation of FCoE includes at least one network port that is connected with a neighbor equipment, an LSP including FC protocol identification, FC link identification of local apparatus and neighbor port index information (generate the message that includes panel index information.
However, Osawa et al. and ZHANG et al. fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464